Name: Council Regulation (EEC) No 828/78 of 25 April 1978 on the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1978 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 4 . 78 Official Journal of the European Communities No L 115/3 COUNCIL REGULATION (EEC) No 828/78 of 25 April 1978 on the supply of skimmed-milk powder as food aid to certain developing coun ­ tries and specialized bodies under the 1978 programme THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1978 programme ('), and in particular Arti ­ cles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 827/78 provides for the supply of 125 000 tonnes of skimmed-milk powder ; whereas this quantity should be allocated among the various countries and bodies from which applications have been accepted and arran ­ gements for financing should be specified ; whereas 5 039 tonnes should be kept in reserve for future allo ­ cation should the need arise , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of 125 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and special ­ ized bodies as food aid under the 1978 programme in accordance with Regulation (EEC) No 827/78 are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1978 . For the Council The President Lise 0STERGAARD (') See page 1 of this Official Journal . No L 115/4 Official Journal of the European Communities 27 . 4 . 78 ANNEX Skimmed-milk powder food-aid programme 1978 Recipient countries and bodies Quantity( tonnes) Delivery arrangements COUNTRIES Afghanistan Antigua Bangladesh Burundi Cape Verde Central African Empire Chad Comores Congo Egypt El Salvador Ethiopia Ghana Guinea Guinea Bissau Guyana Honduras India Indonesia Jamaica Jordan Laos Lebanon Mauritania Mauritius Pakistan Peru Ruanda Sao Tome and Principe Senegal Seychelles Sierra Leone Sri Lanka Sudan Tanzania Upper Volta Uruguay Vietnam Yemen PDR Zambia BODIES Caritas Catholic Relief Service ICRC League RCS UNICEF UNRWA WFP Reserve non-governmental organizations Reserve 330 600 9 000 90 325 170 475 1 000 50 5 000 700 3 000 3 500 250 610 500 3 075 6 000 2 000 1 000 1 500 450 350 800 1 275 500 1 500 500 150 1 860 335 1 100 1 375 2 325 2 000 2 000 250 416 3 000 1 500 500 3 800 2 500 1 000 10 600 700 20 000 20 000 5 039 port of shipment port of shipment port of unloading free at destination port of unloading free at destination free at destination port of unloading port of shipment port of shipment port of shipment port of unloading port of shipment port of unloading port of unloading port of shipment port of unloading port of unloading port of shipment port of shipment port of shipment free at destination port of unloading port of unloading port of shipment port of shipment port of shipment free at destination port of unloading port of unloading port of shipment port of unloading port of unloading port of shipment port of shipment free at destination port of shipment port of unloading port of shipment port of shipment free at destination free at destination free at destination free at destination free at destination free at destination free at destination (') free at destination (') (2 ) Total 1 25 000 (*) Delivery to port of shipment plus flat-rate contribution towards transport and distribution costs . (-) Emergency schemes may include financing to cover the cost of transport between the port of shipment and the . place of destination and the cost of distribution where aid is channelled via a specialized body . Such financing may be wholly or partly in the form of a lump sum contribution .